


Exhibit 10.1
REGISTRATION RIGHTS AGREEMENT
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) dated as of May 4, 2015,
is among Post Holdings, Inc., (the “Buyer”), Shareholder Representative Services
LLC, a Colorado limited liability company, solely in its capacity as the
representative of the Holders (as defined below) (the “Sellers’ Representative”)
and certain of the shareholders of the Company (as defined below) who are
parties hereto (collectively, the “Holders”).
RECITALS
WHEREAS, the Buyer is a party to that certain Agreement and Plan of Merger,
dated as of January 25, 2015 (the “Merger Agreement”), by and among the Buyer,
Acquisition Sub, Inc., a Minnesota corporation (“Merger Sub”), MOM Brands
Company, a Minnesota corporation (the “Company”), and the Sellers’
Representative pursuant to which, among other things, Merger Sub will be merged
with and into the Company (the “Merger”), with the Company continuing as the
surviving corporation of the Merger and as a wholly owned subsidiary of the
Buyer;
WHEREAS, a portion of the consideration to be received by the Holders in
connection with the Merger consists of the Shares (as defined below) which will
be issued to the Holders in a transaction that is exempt from the registration
requirements of federal and state securities laws; and
WHEREAS, the Buyer, the Sellers’ Representative and the Holders desire to enter
into this Agreement in order to provide the Holders with certain rights to
register the Registrable Securities (as defined below) as provided herein.
AGREEMENT
NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:
Section 1.Definitions. In addition to terms defined throughout this Agreement,
the following terms shall have the following meanings for purposes of this
Agreement:
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls, is Controlled by, or is under Common Control with, such
Person.
“Business Day” means any day except Saturday, Sunday and any day on which
banking institutions in the State of New York generally are authorized or
required by law or other governmental actions to close.
“Common Stock” means all shares currently or hereafter existing of Common Stock,
par value $.01 per share, of the Buyer.
“Control” (including the terms “Controlling,” “Controlled by” or “under common
Control with”) means the possession, directly or indirectly, of the power to
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.
“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of the
Registrable Securities.




--------------------------------------------------------------------------------




“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.
“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference or deemed to be incorporated by reference in such prospectus.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of effectiveness of such Registration
Statement or document.
“Registrable Securities” means the Shares, provided that a Share shall cease to
be a Registrable Security upon (A) sale pursuant to a Registration Statement or
Rule 144 under the Securities Act or (B) such Share having been transferred to a
Person other than a Person to whom or which a Holder may assign rights under
this Agreement under Section 6(c).
“Registration Statement” means any registration statement of the Buyer filed
under the Securities Act that covers the resale of any of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such Registration Statement.
“Restricted Period” means the time period specified in Section 2 of the Investor
Questionnaire and Lock-Up Agreement executed by each Holder pursuant to the
Merger Agreement.
“Rule 144” means Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
SEC.
“SEC” means the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto and the rules and regulations of the SEC promulgated thereunder.
“Shares” means the shares of Common Stock issued to the Holders in connection
with the Merger.
“WKSI” means a well-known seasoned issuer as defined under Rule 405 of the
Securities Act.
Section 2.Mandatory Registration.
(a)Registration Statement. The Buyer shall use its reasonable best efforts to
prepare and file with the SEC, within five Business Days after the later to
occur of (i) the effective date of the Merger pursuant to the Merger Agreement
and (ii) the expiration of the Restricted Period, one Registration Statement on
Form S-3 (or, if Form S-3 is not then available to the Buyer, on such form of
registration statement as is then available to effect a registration for resale
of the Shares), pursuant to Rule 415 under the Securities Act, covering the
resale of the Shares on a delayed or continuous basis. Such Registration
Statement also shall cover, to the extent allowable under the Securities Act and
the rules promulgated thereunder (including Rule 416), such indeterminate number
of additional shares of Common Stock resulting from stock splits, stock
dividends or similar transactions with respect to the Shares. The Registration
Statement (and each amendment or supplement thereto, and each request for
acceleration of effectiveness thereof) shall be provided in accordance with
Section 3 to the Sellers’ Representative a reasonable time prior to its filing
or other submission.

2

--------------------------------------------------------------------------------




(b)Effectiveness.
(i)If the Buyer is eligible as a WKSI, the Registration Statement shall utilize
the automatic shelf registration process under Rule 415 and Rule 462. If the
Buyer is not a WKSI or is otherwise ineligible to utilize the automatic shelf
registration process, the Buyer shall use reasonable best efforts to have the
Registration Statement declared effective as soon as practicable following the
filing thereof. The Buyer shall notify the Sellers’ Representative as promptly
as practicable after the Registration Statement is declared effective (and the
Sellers’ Representative shall use commercially reasonable efforts to forward
such notice to the Holders) and shall as soon as reasonably practicable provide
the Sellers’ Representative, without charge, with such number of copies of any
related Prospectus (including any amendments, supplements and exhibits) and such
other documents (including any documents incorporated into the Registration
Statement) as the Sellers’ Representative may reasonably request in order to
facilitate the sale or other disposition of the securities covered thereby.  The
Buyer represents and warrants that it is a WKSI as of the date hereof.
(ii)Notwithstanding anything to contrary, the Buyer may delay, suspend the use
of or withdraw the Registration Statement or qualification of Registrable
Securities if the Buyer in good faith determines that any such Registration
Statement, or the use thereof, would require disclosure of nonpublic information
that the Buyer determines, in its reasonable judgment, is not in the best
interests of the Buyer at such time, or, if the Buyer determines, in its
reasonable judgment, that an event described in Section 3(j) has occurred (each,
an “Allowed Delay”); provided, that the Buyer shall promptly (A) notify the
Sellers’ Representative in writing of the existence of the event giving rise to
an Allowed Delay, provided that the Buyer shall not be required to disclose
material nonpublic information to the Sellers’ Representative and (B) advise the
Sellers’ Representative in writing that all sales must cease under the
Registration Statement until the end of the Allowed Delay. Upon receipt from the
Buyer of notice of an Allowed Delay, the Sellers’ Representative shall use
commercially reasonable efforts to promptly notify all of the Holders of the
existence of the event giving rise to an Allowed Delay and advise the Holders in
writing that all sales must cease under the Registration Statement until the end
of the Allowed Delay; and provided further, that the Buyer shall not register
any securities for its own account or that of any other security holder during
such Allowed Delay and the Buyer shall likewise suspend the use of all other
then effective registration statements (other than any registration statements
on Form S-8 or successor form) during such Allowed Delay. Notwithstanding
anything herein to the contrary, the Buyer covenants and agrees that the Buyer’s
rights to delay or suspend the use of any Registration Statement or
qualification of Registrable Securities during the pendency of any Allowed Delay
shall not, in the aggregate, cause the Holders to be required to suspend sales
of Registrable Securities pursuant to the Registration Statement or relieve the
Buyer of its obligation to file, amend or supplement and maintain the
effectiveness of a Registration Statement for longer than 90 days during any 12
month period.
(c)Underwritten Offering.
(i)    If the Sellers’ Representative delivers a notice to the Buyer (a
“Take-Down Notice”) stating that one or more of the Holders of the Registrable
Securities intends to effect an underwritten offering of all or part of the
Registrable Securities included by the Holders on the Registration Statement (an
“Underwritten Offering”), the Buyer shall enter into and perform its obligations
under an underwriting agreement, in usual and customary form and otherwise
reasonably acceptable to the Buyer, with the managing underwriter(s) of such
offering selected by the holders of a majority of the Registrable Securities
included in the Take-Down Notice; provided, however, that (i) any such managing
underwriter(s) shall also be reasonably acceptable to the Buyer and (ii) the
Take-Down Notice specifies the number of Registrable Securities to be included
in such Underwritten Offering. The Buyer shall not be obligated to effect more
than one Underwritten Offering pursuant to this Agreement.

3

--------------------------------------------------------------------------------




(ii)    Upon receipt of such Take-Down Notice, the Buyer shall amend or
supplement the Registration Statement as may be necessary in order to enable
such Registrable Securities to be distributed pursuant to the Underwritten
Offering. In connection with any Underwritten Offering, the Sellers’
Representative shall also use commercially reasonable efforts to deliver the
Take-Down Notice to all other Holders whose securities are included on the
Registration Statement, and the Buyer shall permit each such Holder to include
his, her or its Registrable Securities in the Underwritten Offering if such
other Holder notifies the Sellers’ Representative and the Buyer within five
Business Days after delivery of the Take-Down Notice.
(d)Withdrawal. The Sellers’ Representative shall have the right to notify the
Buyer that it has determined that the Registration Statement be abandoned or
withdrawn, in which event the Buyer shall promptly abandon or withdraw such
Registration Statement.
(e)Expenses. The Buyer will pay all expenses incurred by it in connection with
each registration, including filing and printing fees, the Buyer’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws and listing fees. The
Buyer shall not be responsible for any discounts, commissions, fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals with respect to the Registrable Securities being sold and fees and
expenses of the Sellers’ Representative’s and Holders’ counsel.
Section 3.Buyer Obligations. The Buyer shall use reasonable best efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Buyer will:
(a)use reasonable best efforts to cause such Registration Statement to remain
continuously effective for a period that will terminate upon the earlier of
(i) the date on which all Registrable Securities covered by such Registration
Statement as amended from time to time, have been sold, (ii) the date on which
all Registrable Securities covered by such Registration Statement (other than
with respect to Registrable Securities owned by Affiliates of the Buyer) may be
sold pursuant to Rule 144 without being subject to any volume limitation or
(iii) one year from the closing of the Merger Agreement (the “Effectiveness
Period”);
(b)use reasonable best efforts to prepare and file with the SEC such amendments,
post-effective amendments and prospectus supplements to the Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement continuously effective, supplemented and
amended for the Effectiveness Period and to comply with the provisions of the
Securities Act and the Exchange Act with respect to the distribution of all of
the Registrable Securities covered thereby;
(c)in connection with an Underwritten Offering, if requested by the managing
underwriter(s), if any, or the Sellers’ Representative on behalf of any Holder,
promptly include in a prospectus supplement, post-effective amendment or Issuer
Free Writing Prospectus such information as the managing underwriter(s), if any,
or any such Holder, through the Sellers’ Representative, may reasonably request
in order to permit the intended method of distribution of such securities and
make all required filings of such prospectus supplement, such post-effective
amendment or Issuer Free Writing Prospectus as soon as practicable after the
Buyer has received such request;
(d)provide to the Sellers’ Representative copies of the Registration Statement
and all amendments and supplements thereto (other than reports and proxy
statements filed by the Buyer under the Exchange Act that are incorporated by
reference in the Registration Statement or the Prospectus) no fewer than two
Business Days prior to their filing with the SEC;

4

--------------------------------------------------------------------------------




(e)furnish to the Sellers’ Representative, and each managing underwriter, if
any, without charge, (A) promptly after the same is prepared and publicly
distributed, filed with the SEC or received by the Buyer, a copy of the
Registration Statement and any amendment thereto, each preliminary prospectus
and Prospectus and each amendment or supplement thereto, and each letter written
by or on behalf of the Buyer to the SEC or the staff of the SEC, and each item
of correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Buyer has sought confidential treatment), and
(B) such number of copies of a Prospectus, including a preliminary prospectus
and any Issuer Free Writing Prospectus relating to such Prospectus, and all
amendments and supplements thereto and such other documents as the Sellers’
Representative may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by the Holders that are covered by the related
Registration Statement;
(f)make available for inspection by (i) the Sellers’ Representative or (ii) upon
execution of a customary confidentiality agreement, a selling Holder, the
managing underwriter(s), if any, and any attorneys or accountants retained by
such Persons, at the offices where normally kept, during reasonable business
hours, financial and other records, pertinent corporate documents and properties
of the Buyer and its subsidiaries, and cause the officers, directors and
employees of the Buyer and its subsidiaries to supply all information in each
case reasonably requested by the Sellers’ Representative or any such Holder,
representative, managing underwriter(s), attorney or accountant in connection
with such Registration Statement;
(g)use reasonable best efforts to (A) prevent the issuance of any stop order or
other suspension of effectiveness of the Registration Statement and, (B) if such
order is issued, to obtain the withdrawal of any stop order or other suspension
of effectiveness of the Registration Statement;
(h)prior to any public offering of Registrable Securities, use reasonable best
efforts to register or qualify or cooperate with the Sellers’ Representative in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or blue sky laws of such jurisdictions requested by the
Sellers’ Representative and do any and all other acts or things reasonably
necessary or advisable to enable the distribution in such jurisdictions of the
Registrable Securities covered by the Registration Statement; provided, however,
that the Buyer shall not be required in connection therewith or as a condition
thereto to (A) qualify to do business in any jurisdiction where it would not
otherwise be required to qualify but for this Section 3(h), (B) subject itself
to general taxation in any jurisdiction where it would not otherwise be so
subject but for this Section 3(h), or (C) file a general consent to service of
process in any such jurisdiction;
(i)use reasonable best efforts to cause all Registrable Securities covered by
the Registration Statement to be listed on each securities exchange, interdealer
quotation system or other market on which similar securities issued by the Buyer
are then listed;
(j)promptly notify the Sellers’ Representative, at any time when a Prospectus
relating to Registrable Securities is required to be delivered under the
Securities Act (including during any period when the Buyer is in compliance with
Rule 172), upon discovery that, or upon the happening of any event as a result
of which, the Prospectus included in the Registration Statement, as then in
effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing, and if
required by applicable law, promptly prepare, file with the SEC pursuant to Rule
172 and Rule 424(b), as applicable, and furnish to the Sellers’ Representative a
supplement to or an amendment of such Prospectus as may be necessary so that
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing.
Upon receipt of a notification from Buyer as provided for in this Section 3(j),
the Sellers’ Representative shall use commercially reasonable efforts to
promptly notify all of the Holders of the existence of the event giving rise to
the Allowed Delay and advise the Holders in writing that all sales must cease
under the Registration Statement until the end of the Allowed Delay;

5

--------------------------------------------------------------------------------




(k)make and keep current public information available, as that term is
understood and defined in Rule 144 under the 1933 Act, at all times;
(l)otherwise use reasonable best efforts to comply with all applicable rules and
regulations of the SEC under the Securities Act and the Exchange Act and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and
(m)use reasonable best efforts to take all other steps necessary or reasonably
required to effect the registration of the Registrable Securities covered by the
Registration Statement contemplated hereby.
Section 4.Obligations of Holders.
(a)Holder Information. Each of the Holders shall furnish in writing to the Buyer
such information regarding him, her or it, the Buyer securities held by each of
them (including Registrable Securities) and the intended method of disposition
of Registrable Securities held by them, as shall be reasonably required to
effect the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Buyer may reasonably
request. Prior to the first anticipated filing date of the Registration
Statement, the Buyer shall notify the Sellers’ Representative of the information
regarding the Holders that the Buyer requires in order to have the Registrable
Securities included in the Registration Statement, and the Sellers’
Representative shall request such information from the Holders. The Sellers’
Representative (using commercially reasonable efforts and to the extent in its
possession at such time) and the Holders shall provide such information to the
Buyer at least three Business Days prior to the first anticipated filing date of
such Registration Statement.  The Buyer shall not be required to include any
Registrable Securities of any Holder in a Registration Statement if required
information from such Holder is not furnished to the Buyer in compliance with
such three Business Day period.
(b)Cooperation. The Sellers’ Representative and each of the Holders agree to
cooperate with the Buyer as reasonably requested by the Buyer in connection with
the preparation and filing of the Registration Statement hereunder, unless the
Sellers’ Representative has advised the Buyer in writing of a Holder’s election
to exclude all of its Registrable Securities from such Registration Statement.
(c)Discontinuing Sales. The Holders agree that, upon receipt of any notice of
the commencement of an Allowed Delay pursuant to Section 2(b)(ii) the Holders
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities until such
Holder is advised that a supplemented or amended Prospectus has been filed with
the SEC and until any related post-effective amendment is declared effective
and, if so directed by the Buyer by means of notice of such to the Sellers’
Representative (which notice the Sellers’ Representative shall use commercially
reasonable efforts to forward to the applicable Holders), then such Holder shall
deliver to the Buyer or destroy (and deliver to the Buyer a certificate of
destruction) all copies in the Holder’s possession of the Prospectus covering
the Registrable Securities current at the time of receipt of such notice.
(d)Prospectus Delivery. Each Holder covenants and agrees that he, she or it will
comply with the prospectus delivery requirements of the Securities Act as
applicable in connection with sales of Registrable Securities pursuant to the
Registration Statement.

6

--------------------------------------------------------------------------------




(e)Lock-up. Each Holder agrees, in connection with any Underwritten Offering
made pursuant to the Registration Statement in which such Holder has elected to
include Registrable Securities, if requested by the managing underwriter(s), not
to effect any public sale or distribution of any common equity securities of the
Buyer (or securities convertible into or exchangeable or exercisable for such
common equity securities) (except as part of such Underwritten Offering) during
such period as the managing underwriter(s) shall advise is customary in
underwritten public offerings (not to exceed 180 days).
(f)Confidentiality. Neither the Sellers’ Representative nor any Holder may (i)
use any confidential information received pursuant to this Agreement or the
Merger Agreement (including, without limitation, any notice referred to in
Section 2(b)(ii) or Section 3(j) hereof) in violation of the Exchange Act or
other applicable state or federal securities law or (ii) reproduce, disclose, or
disseminate such information to any other Person (other than to his, her or its
attorneys, agents and representatives (and in the case of the Sellers’
Representative, other than to the Holders) having a need to know, and then only
if they either expressly agree to be bound hereby or are bound by
confidentiality restrictions at least as strict as those contained herein),
unless such information has been made available to the public generally (other
than by such recipient in violation hereof) or such recipient is required to
disclose such information by a governmental body or regulatory agency or by law,
and then only (to the extent practicable and legally permissible) after
reasonable notice to the Buyer and the Buyer has been provided a reasonable
opportunity to object to such disclosure, with the reasonable cooperation and
assistance of the Sellers’ Representative or such Holder. Each of the Holders
agrees to comply with the Securities Act and other applicable laws in connection
with the offer or sale of any Registrable Securities. The obligations in this
Section 4(f) shall survive the expiration or termination of this Agreement.
Section 5.Indemnification.
(a)Indemnification by the Buyer. The Buyer agrees to indemnify and hold harmless
the Sellers’ Representative, each Holder and his, her or its Affiliates and
their respective directors, officers, members, shareholders, partners,
employees, Affiliates, representatives and agents, each Person who Controls such
Holder (within the meaning of Section 15 of the Securities Act and Section 20 of
the Exchange Act), and the directors, officers, members, partners, employees,
Affiliates, representatives and agents of such Controlling Person (each, a
“Holder Indemnified Person”) from and against, without duplication, any and all
losses, claims, damages, liabilities, contingencies and expenses (including
reasonable attorneys’ fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof) to which
such Holder Indemnified Person may become subject caused by, as a result of,
arising out of, based upon or relating to: (i) any untrue statement or alleged
untrue statement of any material fact contained in any Registration Statement,
any preliminary Prospectus or final Prospectus contained therein, or any
amendment or supplement thereof, or any Issuer Free Writing Prospectus; or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading;
provided, however, that the Buyer will not be liable to any Holder Indemnified
Person pursuant to this Section 5(a) if and to the extent that any such loss,
claim, damage, liability, contingency or expense arises out of or is based upon
any untrue statement or alleged untrue statement or omission or alleged omission
so made in conformity with information furnished by such Holder or any Holder
Indemnified Person, or in the case of an occurrence of an Allowed Delay, the use
by such Holder Indemnified Person of an outdated or defective Prospectus after
the Buyer has notified the Sellers’ Representative (and the Sellers’
Representative has subsequently notified the Holders) that the Prospectus is
outdated or defective. In connection with any Underwritten Offering, the Buyer
will also indemnify the underwriters, if any, their respective Affiliates and
each Person who Controls such Persons (within the meaning of the Securities Act
and the Exchange Act) to the same extent as provided above with respect to the
indemnification of such Holder (other than the proviso above regarding
information furnished by a Holder or Holder Indemnified Person or the use of any
outdated or defective Prospectus after notice thereof) if requested in
connection with any Registration Statement, or any Prospectus.

7

--------------------------------------------------------------------------------




(b)Indemnification by the Holders. Each Holder agrees, severally but not
jointly, to indemnify and hold harmless the Buyer and its Affiliates and their
respective directors, officers, members, shareholders, partners, employees,
affiliates, representatives and agents, each Person who Controls the Buyer
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, members, partners, employees,
Affiliates, representatives and agents of such Controlling Person (each, a
“Buyer Indemnified Person”) from and against, without duplication, any and all
losses, claims, damages, liabilities, contingencies and expenses (including
reasonable attorneys’ fees and disbursements and other expenses incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof) to which
such Buyer Indemnified Person may become subject caused by, as a result of,
arising out of, based upon or relating to (i) any untrue statement of a material
fact contained in any Registration Statement, any preliminary Prospectus or
final Prospectus contained therein, or any amendment or supplement thereof, or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
to the extent, but only to the extent, that such untrue statement or omission is
contained in any information furnished by such Holder to the Buyer specifically
for inclusion in such Registration Statement, any preliminary Prospectus or
final Prospectus contained therein, or any amendment or supplement thereof or in
the case of an occurrence of an Allowed Delay the use by such Holder of an
outdated or defective Prospectus after the Buyer has notified the Sellers’
Representative (and the Sellers’ Representative has subsequently notified the
Holders) that the Prospectus is outdated or defective. In no event shall the
liability of any Holder be greater in amount than the dollar amount of the
proceeds received by such Holder upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation. In connection with any Underwritten Offering, the Buyer will also be
entitled to indemnification from the underwriters, their respective Affiliates
and each Person who Controls such Persons (within the meaning of the Securities
Act and the Exchange Act) to the same extent as provided above with respect to
the indemnification of the Buyer with respect to information furnished by the
underwriters, their respective Affiliates and each Person who controls such
Persons to the Buyer specifically for inclusion in such Registration Statement,
any preliminary Prospectus or final Prospectus contained therein.
(c)Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party and the payment of all fees and expenses
incurred in connection with the defense thereof; provided that any Person
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Person unless (A) the
indemnifying party has agreed in writing to pay such fees or expenses, or
(B) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such Person or (C) in the
reasonable judgment of any such Person, based upon written advice of its
counsel, a conflict of interest exists between such Person and the indemnifying
party with respect to such claims (in which case, if the Person notifies the
indemnifying party in writing that such Person elects to employ separate counsel
at the expense of the indemnifying party, then the indemnifying party shall not
have the right to assume the defense of such claim on behalf of such Person);
and provided, further, that the failure of any indemnified party to give notice
as provided herein shall not relieve the indemnifying party of its obligations
hereunder, except to the extent such failure to give notice shall materially and
adversely prejudice the indemnifying party in the defense of any such claim or
litigation. It is understood that the indemnifying party shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. No indemnifying party will, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that (i) includes a statement as to, or an admission of, fault, culpability or
failure to act by or on behalf of the indemnified party and (ii) does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.

8

--------------------------------------------------------------------------------




(d)Contribution. If for any reason the indemnification provided for in Section
5(a) and Section 5(b) is unavailable to an indemnified party or insufficient to
hold it harmless, other than as expressly specified therein, then the
indemnifying party shall contribute to the amount paid or payable by the
indemnified party as a result of all such losses, claims, damages, liabilities,
contingencies and expenses (including reasonable attorneys’ fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) in such proportion as is appropriate to
reflect the relative fault of the indemnified party and the indemnifying party,
as well as any other relevant equitable considerations. The relative fault of
such indemnifying party, on the one hand, and indemnified party, on the other
hand, shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission. No Person guilty of fraudulent misrepresentation within the meaning of
Section 11(f) of the Securities Act shall be entitled to contribution from any
Person not guilty of such fraudulent misrepresentation. In no event shall the
contribution obligation of any Holder be greater in amount than the dollar
amount of the proceeds received by such Holder upon the sale of the Registrable
Securities giving rise to such contribution obligation.
(e)Survival. The obligations of this Section 5 shall survive the expiration or
termination of this Agreement.
Section 6.Miscellaneous.
(a)Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of the Buyer, the Sellers’ Representative and the
Holders of a majority of the Registrable Securities. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of holders of Registrable
Securities whose securities are being sold pursuant to a Registration Statement
and that does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by holders of at least a majority of the
Registrable Securities being sold by such holders pursuant to such Registration
Statement.
(b)Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (i) if delivered by hand, when so delivered, (ii) if sent
by e-mail, upon confirmation of transmission, (iii) if sent by mail, three
Business Days after mailing or (iv) if sent by overnight delivery service, one
Business Day after delivery to such service, provided that all notices and
deliveries to be given by the Sellers’ Representative to the Holders may be
provided via e-mail. Each Holder agrees that it will immediately notify the
Sellers’ Representative of any change to its email address or other contact
information set forth on its signature page hereto. All notices hereunder shall
be delivered as set forth herein, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice:
If to Holders, to the address or e-mail listed next to such Holder on the
signature page hereto.
If to the Sellers’ Representative:
Shareholder Representative Services LLC
1614 15th Street, Suite 200

9

--------------------------------------------------------------------------------




Denver, CO 80202
Attn: Managing Director
Email: deals@srsacquiom.com
Fax: (303) 623-0294
Telephone: (303) 648-4085


If to the Buyer:
Post Holdings, Inc.
2503 S. Hanley Road
St. Louis, MO 63144
Attn: Diedre Gray
Email: diedre.gray@postfoods.com
Any such notice or other delivery shall be deemed properly given or made if such
notice was delivered pursuant to the most recent contact information provided to
the Buyer and the Sellers’ Representative hereunder. Neither the Sellers’
Representative nor Buyer will be liable for any failure to deliver notices or
other deliveries to the Holders due to the failure of a Holder to timely provide
the Sellers’ Representative with current contact information.
(c)Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the Holders and their respective successors and
assigns. This Agreement may not be assigned by the Holders except as set forth
below or the Sellers’ Representative except that the Sellers’ Representative may
assign this Agreement to any successor Sellers’ Representative in accordance
with the terms of the Merger Agreement. This Agreement may not be assigned by
the Buyer (whether by operation of law or otherwise) without the prior written
consent of the Sellers’ Representative except that that the Buyer may assign its
rights and delegate its duties hereunder to any surviving or successor
corporation in connection with a merger or consolidation of the Buyer with
another corporation, or a sale, transfer or other disposition of all or
substantially all of the Buyer’s assets to another corporation, without the
prior written consent of, or any notice to, the Sellers’ Representative or any
Holder. The registration rights of a Holder under this Agreement with respect to
any Registrable Securities may be transferred or assigned to (i) if the Holder
is an individual, an immediate family member or trust for the benefit of such
Holder or one or more of such Holder’s immediate family members, or (ii) if the
Holder is a trust, to the individual, or an immediate family member of the
individual, who is the beneficiary of such trust, or to another trust for the
benefit of such Holder or one or more of such Holder’s immediate family members;
provided, however, that (i) such Holder shall give the Buyer (with a copy to the
Sellers’ Representative) written notice prior to the time of such transfer
stating the name and address of the transferee and identifying the Shares with
respect to which the rights under this Agreement are being transferred, and (ii)
such transferee shall agree in writing, in form and substance reasonably
satisfactory to the Buyer, to be bound as a Holder by the provisions of this
Agreement. Notwithstanding the foregoing, if a Holder transfers or assigns
Shares as described in clauses (i) or (ii) above more than once during the
Effectiveness Period, such Shares shall cease to be Registrable Securities.
(d)Counterparts. For the convenience of the parties hereto, this Agreement may
be executed in any number of separate counterparts, each such counterpart being
deemed to be an original instrument, and all such counterparts will together
constitute the same agreement. Executed signature pages to this Agreement may be
delivered by facsimile, by e-mail delivery of an executed document in Portable
Document Format (PDF) or other means of electronic transmission and such
facsimiles, e-mail delivery or other means of electronic transmission will be
deemed as sufficient as if actual signature pages had been delivered.

10

--------------------------------------------------------------------------------




(e)Headings; Construction. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless the context requires
otherwise: (i) pronouns in the masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (ii) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation,”; (iii) references to sections and paragraphs
refer to sections and paragraphs of this Agreement; and (iv) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. References to any agreement, document or instrument
shall be deemed to refer to such agreement, document or instrument as amended,
supplemented or modified from time to time. All article, section, paragraph or
clause references not attributed to a particular document shall be references to
such parts of this Agreement, and all exhibit, annex and schedule references not
attributed to a particular document shall be references to such exhibits,
annexes and schedules to this Agreement.
(f)Governing Law. This Agreement, including the validity hereof and the rights
and obligations of the parties hereunder, all amendments and supplements hereto
and the transactions contemplated hereby, and all actions or proceedings arising
out of or relating to this Agreement of any nature whatsoever (other than any
underwriting agreement), shall be construed in accordance with and governed by
the domestic substantive laws of the State of Delaware without giving effect to
any choice of law or conflicts of law provision or rule that might otherwise
cause the application of the domestic substantive laws of any other
jurisdiction.
(g)Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
(h)Entire Agreement. This Agreement, together with the Merger Agreement, is
intended by the parties hereto as a final expression of their agreement in
respect of the subject matter contained herein, and is intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein.
(i)Further Assurances. The parties hereto shall execute and deliver all such
further instruments and documents and take all such other actions as may be
necessary or reasonably required to carry out the transactions contemplated
hereby and to evidence the fulfillment of the agreements herein contained.
(j)WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
[Signature page follows.]



11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.


POST HOLDINGS, INC.
 
 
 
 
By:
/s/ Diedre J. Gray
 
 
Name: Diedre J. Gray
 
 
Title: Senior Vice President, General Counsel
and Administration, Secretary
 








[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------




SHAREHOLDER REPRESENTATIVE SERVICES LLC,
solely in its capacity as Sellers’ Representative
 
 
 
By:
/s/ Mark B. Vogel
 
 
Name: Mark B. Vogel
 
 
Title: Managing Director
 












[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------




HOLDER (if a natural person)
 
 
 
 
 
/s/ Christine T. Brooks
 
Name: Christine T. Brooks
 
 
 
 
 
Number of Registrable Securities: 2,350
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ Christopher J. Neugent
 
Name: Christopher J. Neugent
 
 
 
 
 
Number of Registrable Securities: 144,921
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Christopher Neugent, Trustee of the Christopher Neugent 2014-1 Grantor Retained
Annuity Trust under agreement dated September 24, 2014
 
 
By:
/s/ Christopher J. Neugent
 
 
Name: Christopher J. Neugent
 
 
 
 
 
 
 
Number of Registrable Securities: 10,482
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ Douglas Campbell Smith
 
Name: Douglas Campbell Smith
 
 
 
 
 
Number of Registrable Securities: 183,560
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Douglas Campbell Smith, as Trustee of the Isabel Annette C. Smith
Irrevocable Trust for Douglas Campbell Smith Family under paragraph 4.2(1)
of the Trust Agreement dated November 4, 2008
 
 
 
 
By:
/s/ Douglas Campbell Smith
 
 
Name: Douglas Campbell Smith
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 12,997
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------








HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
The Douglas C. Smith Grantor Retained Annuity Trust F/B/O Andrew M.C. Smith
 
 
 
 
By:
/s/ Allyson A. Aldrich
 
 
Name: Allyson A. Aldrich
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 25,759
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
The Douglas C. Smith Grantor Retained Annuity Trust F/B/O Emma A. Smith
 
 
 
 
By:
/s/ Allyson A. Aldrich
 
 
Name: Allyson A. Aldrich
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 25,759
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Elizabeth C. Fort Dorr as Trustee of the Trust F/B/O Elizabeth C. Fort Dorr
U/I Margery C. Fort dated March 27, 1992
 
 
 
 
By:
/s/ Elizabeth C. Fort Dorr
 
 
Name: Elizabeth C. Fort Dorr
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 101,604
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ Jeffrey Brooks Schroeder
 
Name: Jeffrey Brooks Schroeder
 
 
 
 
 
Number of Registrable Securities: 2,350
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Jeffrey T. Fort, Trustee of The Margery Fort Descendants Trust dated September
8, 2006
 
 
 
 
By:
/s/ Jeffrey T. Fort
 
 
Name: Jeffrey T. Fort
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 104,354
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Jeffrey T. Fort, Trustee of the Trust, F/B/O Jeffrey T. Fort, under the Grantor
Annuity Trust of Margery C. Fort dated March 27, 1992
 
 
 
 
By:
/s/ Jeffrey T. Fort
 
 
Name: Jeffrey T. Fort
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 75,727
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
John C. Brooks and Dorsey & Whitney Trust Company LLC, as trustees of the
Mitchell S. Brooks
2005 Irrevocable Trust U/A dated March 6, 2002, with John C. Brooks, as donor
 
 
 
 
By:
/s/ John C. Brooks
 
 
Name: John C. Brooks
 
 
 
 
 
Dorsey & Whitney Trust Company LLC
 
 
 
By:
/s/ Barry Newman
 
 
Name: Barry Newman
 
 
Title: Vice President
 
 
 
 
 
Number of Registrable Securities: 48,346
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
John C. Brooks, Christine T. Brooks and Dorsey & Whitney Trust Company LLC, as
trustees of
the Christine T. Brooks 2005 Irrevocable Trust U/A dated March 6, 2002, with
John C. Brooks, as
donor
 
 
 
 
By:
/s/ John C. Brooks
 
 
Name: John C. Brooks
 
 
Title: Trustee
 
 
 
By:
/s/ Christine T. Brooks
 
 
Name: Christine T. Brooks
 
 
Title: Trustee
 
 
 
 
 
Dorsey & Whitney Trust Company LLC
 
 
 
By:
/s/ Barry Newman
 
 
Name: Barry Newman
 
 
Title: Vice President
 
 
 
 
 
Number of Registrable Securities: 48,369
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
John C. Brooks, Trustee of the John C. Brooks Revocable Trust Under Trust
Agreement dated
March 18, 2005 with John C. Brooks, as donor
 
 
 
 
By:
/s/ John C. Brooks
 
 
Name: John C. Brooks
 
 
 
 
 
 
 
Number of Registrable Securities: 97,562
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ John W. Lettmann
 
Name: John W. Lettman
 
 
 
 
 
Number of Registrable Securities: 19,813
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
John W. Lettmann, as Trustee of the John W. Lettmann 2009 Five Year Grantor
Retained Annuity
Trust under Agreement dated December 3, 2009
 
 
 
 
By:
/s/ John W. Lettmann
 
 
Name: John W. Lettmann
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 23,879
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
John W. Lettmann, as Trustee of the John W. Lettmann 2014 Grantor Retained
Annuity Trust
under agreement dated October 6, 2014
 
 
 
 
By:
/s/ John W. Lettmann
 
 
Name: John W. Lettmann
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 47,006
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Karen A. Brooks GRAT
 
 
 
 
By:
/s/ Robert A. Schroeder
 
 
Name: Robert A. Schroeder
 
 
Title: Trustee
 
 
 
By:
/s/ John Campbell Brooks
 
 
Name: John Campbell Brooks
 
 
Title: Trustee
 
 
 
Number of Registrable Securities: 11,751
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Karen A. Brooks 2014 Grantor Retained Annuity Trust under Agreement
dated December 31, 2014
 
 
 
 
By:
/s/ Robert Arthur Schroeder
 
 
Name: Robert Arthur Schroeder
 
 
Title: Trustee
 
 
 
By:
/s/ John C. Brooks
 
 
Name: John C. Brooks
 
 
Title: Trustee
 
 
 
Number of Registrable Securities: 84,635
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Karen A. Brooks 2014 Grantor Retained Annuity Trust under Agreement
dated October 24, 2014
 
 
 
 
By:
/s/ Robert Arthur Schroeder
 
 
Name: Robert Arthur Schroeder
 
 
Title: Trustee
 
 
 
By:
/s/ John C. Brooks
 
 
Name: John C. Brooks
 
 
Title: Trustee
 
 
 
Number of Registrable Securities: 47,006
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ Katharine Glenn Lindahl
 
Name: Katharine Glenn Lindahl
 
 
 
 
 
Number of Registrable Securities: 35,254
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Margery C. Fort and St. Louis Trust Company, Trustees of The 2011 Margery C.
Fort Family
Trust U/I/T Margery C. Fort dated December 28, 2011
 
 
 
 
By:
/s/ Margery C. Fort
 
 
Name: Margery C. Fort
 
 
Title: Trustee
 
 
 
St. Louis Trust Company, Trustee
 
 
 
By:
/s/ Voula S. Francis
 
 
Name: Voula S. Francis
 
 
Title: Vice President
 
 
 
Number of Registrable Securities: 146,613
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
The Liz Dorr Family Trust F/B/O Christopher P. Dorr, Jr. dated December 6, 2012
 
 
 
 
By:
/s/ Elizabeth C. Fort Dorr
 
 
Name: Elizabeth C. Fort Dorr
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 70,509
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
The Liz Dorr Family Trust F/B/O Meredith H. Dorr dated December 6, 2012
 
 
 
 
By:
/s/ Elizabeth C. Fort Dorr
 
 
Name: Elizabeth C. Fort Dorr
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 70,509
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ Mitchell S. Brooks
 
Name: Mitchell S. Brooks
 
 
 
 
 
Number of Registrable Securities: 2,350
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Robert Arthur Schroeder and John Campbell Brooks as trustees of the
Irrevocable Trust for Isabel Amy Schroeder created under agreement
dated December 23, 2011
 
 
 
 
By:
/s/ Robert Arthur Schroeder
 
 
Name: Robert Arthur Schroeder
 
 
Title: Trustee
 
 
 
By:
/s/ John Campbell Brooks
 
 
Name: John Campbell Brooks
 
 
Title: Trustee
 
 
 
Number of Registrable Securities: 27,804
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Robert Arthur Schroeder and John Campbell Brooks as trustees of the
Irrevocable Trust for Jeffrey Brooks Schroeder created under agreement
dated December 23, 2011
 
 
 
 
By:
/s/ Robert Arthur Schroeder
 
 
Name: Robert Arthur Schroeder
 
 
Title: Trustee
 
 
 
By:
/s/ John Campbell Brooks
 
 
Name: John Campbell Brooks
 
 
Title: Trustee
 
 
 
Number of Registrable Securities: 25,454
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ Sarah B. Lindahl
 
Name: Sarah B. Lindahl
 
 
 
 
 
Number of Registrable Securities: 163,723
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
The W. Graham Smith Grantor Retained Annuity Trust, under agreement
dated September 24, 2014
 
 
 
 
By:
/s/ Douglas C. Smith
 
 
Name: Douglas C. Smith
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 14,101
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a natural person)
 
 
 
 
 
/s/ Wm. Graham Smith
 
Name: Wm. Graham Smith
 
 
 
 
 
Number of Registrable Securities: 191,387
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






HOLDER (if a trust, partnership, corporation, limited liability company or other
entity)
 
 
Wm. Graham Smith, as Trustee of the Isabel Annette C. Smith Irrevocable Trust
for Wm. Graham Smith Family under paragraph 4.2(2) of the Trust Agreement
dated November 4, 2008
 
 
 
 
By:
/s/ Wm. Graham Smith
 
 
Name: Wm. Graham Smith
 
 
Title: Trustee
 
 
 
 
 
Number of Registrable Securities: 12,997
 
 
 
Notice Address:
 
 
 
XXXX XXXX
 
XXXX, XX XXXXX
 
 
 
Email: XXXXXX@XXX.XXX
 
Telephone: XXX-XXX-XXXX
 
Facsimile: XXX-XXX-XXXX
 




[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]